195 P.3d 912 (2008)
223 Or. App. 256
In the Matter of M. V., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
M. V., Appellant.
080160819; A138095.
Court of Appeals of Oregon.
Submitted September 5, 2008.
Decided October 15, 2008.
Lance D. Perdue, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Pamela J. Walsh, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that the record lacks clear and convincing evidence that, at the time of the civil commitment hearing, she met the statutory definition of a "mentally ill person" who suffers from a mental disorder that causes her to be unable to meet her basic needs, ORS 426.005(1)(d). The state concedes that the record lacks such clear and convincing evidence. On de novo review, State v. Miller, 198 Or.App. 153, 155, 107 P.3d 683 (2005), we agree that the evidence is legally insufficient.
Reversed.